Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 9/8/2022, with respect to claims 1-20 have been fully considered but are moot in view new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satkunarajah et al. (PGPUB Document No. US 2017/0109422) in view of Gupta et al. (PGPUB Document No. US 2013/0024766) in view of Pang et al. (PGPUB Document No. US 2018/0020204).
Regarding claim 13, Satkunarajah teaches a method for displaying portable augmented reality (AR) content, the method comprising:
Transmitting to a content management system, by a content display device, an AR content request (the generated query 210 seeking model data objects (3D data stack) (Satkunarajah: 0029), wherein the 3D data stack is visualized at the AR device (Satkunarajah: 0059)) including data captured from a real-world environment (the generated query 210 seeking model data objects (3D data stack) (Satkunarajah: 0029), wherein the 3D data stack is visualized at the AR device (Satkunarajah: 0059)); 
Receiving from the content management system, by the content display device, a portable AR package associated with the data captured from the real-world environment having one or more native formats of AR content embedded with content display parameters for device-specific rendering directly by an operating system on the content display device (received content data (Satkunarajah: 0056, FIG.2, step 260) that has been converted into compatible format (Satkunarajah: 0037). The transmitted content data originates from content requests comprising images of a specific location (Satkunarajah: 0026)); 
And displaying, by the content display device, the AR content according to the visual formatting based on the content display parameters for the operating system of the content display device (“providing such a transformations and visualizations to a remote computing device” (Satkunarajah: 0017). The modified 3D stack transmitted to the mobile output device for visualization (Satkunarajah: 0056)).

However, the device specific converted content data of Satkunarajah does not further disclose,
Wherein the content display parameters establish conditions under which the AR content is to be displayed; 
Wherein the portable AR package is configured to cause the content display device to render the AR content according to the conditions of the content display parameters.

Gupta teaches, the concept of package conversion being dependent on available bandwidth (Gupta: 0020).
Pang teaches constraints (“parameters”) such as bandwidth determining rendering resolution of tiles (note ties correspond to the different vantages (FOV) of the AR objects within the AR environment (Pang: 0014)) (Pang: 0353).

Therefore, applying the teachings of Gupta and Pang to Satkunarajah results in teaching,
Wherein the content display parameters establish conditions under which the AR content is to be displayed (bandwidth and resolution are the established parameters of Gupta and Pang); 
Wherein the portable AR package is configured to cause the content display device to render the AR content according to the conditions of the content display parameters (converting the content data of Satkunarajah to the appropriate resolution according to the available bandwidth as taught by Gupta (Gupta: 0020), and displaying the AR content according to said conversion in the manner disclosed by Pang (Pang: 0353)), wherein the need for such conversion is disclosed by Pang (Pang: 0353)).

 Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Satkunarajah such as to convert content based on available bandwidth (taught by Gupta), because this enables dynamically providing AR content that is appropriate to the available bandwidth.

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to render AR content in the manner taught by Pang, because this enables dynamically rendering AR content that is appropriate to the available bandwidth.

Claim(s) 18 is/are a corresponding computer program product claim(s) of claim(s) 13. The limitations of claim(s) 18 are substantially similar to the limitations of claim(s) 13.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 18. Note, the combined teachings as applied above teaches a computer program product (software modules or programs (Satkunarajah: 0021, 0024)) comprising computer readable storage medium (code executing within the memory (Satkunarajah: 0025)).

Claims 14-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satkunarajah in view of Gupta in view of Pang as applied to the claims above, and further in view of Fiala (PGPUB Document No. US 2017/0249745) in view of French (PGPUB Document No. US 2018/0063205).
	Regarding claim 14, the combined teachings as applied above teaches the method of claim 13, wherein the captured data includes at least one marker (querying the database based on a marker (Satkunarajah: 0027).
However, the combined teachings as applied above does not expressly teach but Fiala teaches a user device capturing an image of a marker and requesting for associated AR content at a remote location (Fiala: 0222). Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to utilize the AR marker teaching of Fiala, because the use of such AR markers enables an added variety of ways of realizing AR content.
Further, the combined teachings above teaches converting formats not compatible into compatible format (Satkunarajah: 0037), wherein the converted contents are to be utilized on user interface devices 106 running respective operating systems such as those from Apple and Google (Satkunarajah: 0024)). Therefore, the combined teachings teaches a “base” process of communicating AR data between devices of different operating systems, which the claimed invention can be seen as an “improvement” that further details said communication process by having AR content requests including metadata having an operating system of the content display device.
French teaches the computer program product of claim 9, wherein the AR content request includes metadata having an operating system of the content display device (communicating (requesting and receiving AR data) between first and second AR devices, wherein the system of French recognizes device information stored in a data resource to convert data compatible with the device operating system (French: 0062). As such device information includes device operating system information (French: 0066)), wherein said teachings of French is applicable to the “base” process. 
	French’s known technique would have been recognized by one skill in the art as applicable to the “base” process of Satkunarajah and the results would have been predictable and resulted in effectively communicating AR content between different AR devices, which results in an improved process. 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 15, the combined teachings as applied above teaches the method of claim 14, wherein the device-specific format is a native format of the one or more native formats matching the metadata (format compatible to the device (Satkunarajah: 0034)).

Regarding claim 16, the combined teachings as applied above teaches the method of claim 13, further comprising rendering, by the content display device, the AR content for display on the content display device (the modified 3D stack transmitted to the mobile output device for visualization (Satkunarajah: 0056)).

Regarding claim 17, the combined teachings as applied above teaches the method of claim 13, wherein the captured data includes at least one of location data, an image, or video of the real-world environment (images or video of a specific location (Satkunarajah: 0026)).

Claims 19 and 20 are similar in scope to claims 14 and 15.

Claims 1, 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satkunarajah in view of Gupta in view of Pang in view of Fiala.
Regarding claim 9, Satkunarajah teaches a computer program product (software modules or programs (Satkunarajah: 0021, 0024)) for delivering portable augmented reality (AR) content, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable/executable by a computing device to cause the computing device to (code executing within the memory (Satkunarajah: 0025)): 
Receive an AR content request (the generated query 210 seeking model data objects (3D data stack) (Satkunarajah: 0029), wherein the 3D data stack is visualized at the AR device (Satkunarajah: 0059)) including data captured at a real-world environment (the query comprise of images of a specific location (Satkunarajah: 0026)); 
Identify a portable AR package matching at least one marker (querying the database based on a marker (Satkunarajah: 0027) requires comparing the marker information against said database for a match. Further, Satkunarajah converts data object corresponding to the query into compatible formats using proprietary or open source algorithms (Satkunarajah: 0031, 0034)), the portable AR package including one or more native formats of AR content embedded with content display parameters for device-specific rendering directly by operating systems (converting formats not compatible into compatible format (Satkunarajah: 0037). Note that the converted contents are to be utilized on user interface devices 106 running respective operating systems such as those from Apple and Google (Satkunarajah: 0024)); 
And deliver a portable AR package in a device-specific format to display the AR content on the content display device (“providing such a transformations and visualizations to a remote computing device” (Satkunarajah: 0017). The modified 3D stack transmitted to the mobile output device for visualization (Satkunarajah: 0056)).

However, the device specific converted content data of Satkunarajah does not further disclose,
Wherein the content display parameters establish conditions under which the AR content is to be displayed; 
Wherein the portable AR package is configured to cause the content display device to render the AR content according to the conditions of the content display parameters.

Gupta teaches, the concept of package conversion being dependent on available bandwidth (Gupta: 0020).
Pang teaches constraints (“parameters”) such as bandwidth determining rendering resolution of tiles (note ties correspond to the different vantages (FOV) of the AR objects within the AR environment (Pang: 0014)) (Pang: 0353).

Therefore, applying the teachings of Gupta and Pang to Satkunarajah results in teaching,
Wherein the content display parameters establish conditions under which the AR content is to be displayed (bandwidth and resolution are the established parameters of Gupta and Pang); 
Wherein the portable AR package is configured to cause the content display device to render the AR content according to the conditions of the content display parameters (converting the content data of Satkunarajah to the appropriate resolution according to the available bandwidth as taught by Gupta (Gupta: 0020), and displaying the AR content according to said conversion in the manner disclosed by Pang (Pang: 0353)), wherein the need for such conversion is disclosed by Pang (Pang: 0353)).

 Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Satkunarajah such as to convert content based on available bandwidth (taught by Gupta), because this enables dynamically providing AR content that is appropriate to the available bandwidth.

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to render AR content in the manner taught by Pang, because this enables dynamically rendering AR content that is appropriate to the available bandwidth.

However, the combined teachings as applied above does not expressly teach the geographic marker being an AR marker that requires the user capturing a real-world image comprising the marker (“the real-world image to identify the marker at the geolocation”). Fiala teaches a user device capturing an image of a marker and requesting for associated AR content at a remote location (Fiala: 0222). Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to utilize the AR marker teaching of Fiala, because the use of such AR markers enables an added variety of ways of realizing AR content.

Claim(s) 1 is/are a corresponding method claim(s) of claim(s) 9. The limitations of claim(s) 1 are substantially similar to the limitations of claim(s) 9.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 1.

Claim(s) 5 is/are a corresponding system claim(s) of claim(s) 9. The limitations of claim(s) 1 are substantially similar to the limitations of claim(s) 9.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 1. Note, the combined teachings as applied above teaches a content management system (system 100 (Satkunarajah: 0019, FIG.1)) and a content management server (server (Satkunarajah: 0021)).

Claims 2-4, 6-8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satkunarajah in view of Gupta in view of Pang in view of Fiala as applied to the claims above, and further in view of French.
Regarding claim 10, the combined teachings above teaches converting formats not compatible into compatible format (Satkunarajah: 0037), wherein the converted contents are to be utilized on user interface devices 106 running respective operating systems such as those from Apple and Google (Satkunarajah: 0024)). Therefore, the combined teachings teaches a “base” process of communicating AR data between devices of different operating systems, which the claimed invention can be seen as an “improvement” that further details said communication process by having AR content requests including metadata having an operating system of the content display device.
French teaches the computer program product of claim 9, wherein the AR content request includes metadata having an operating system of the content display device (communicating (requesting and receiving AR data) between first and second AR devices, wherein the system of French recognizes device information stored in a data resource to convert data compatible with the device operating system (French: 0062). As such device information includes device operating system information (French: 0066)), wherein said teachings of French is applicable to the “base” process. 
	French’s known technique would have been recognized by one skill in the art as applicable to the “base” process of Satkunarajah and the results would have been predictable and resulted in effectively communicating AR content between different AR devices, which results in an improved process. 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 11, the combined teachings as applied above teaches the computer program product of claim 10, wherein the program instructions are readable/executable by a computing device to further cause the computing device to identify the device-specific format of the one or more native formats of the portable AR package matching the operating system of the metadata in the AR content request (accessing device information comprising operating system information that enables the AR device to receiving AR content in a compatible format (French: 0066)).

Regarding claim 12, the combined teachings as applied above teaches the computer program product of claim 11, wherein the delivering the portable AR package to the content display is in the device-specific format that causes the content display device to display the AR content according to the visual formatting based on the content display parameters for the operating system of the content display device (the resulting session data communicated to the user AR device in the compatible format (French: 0066, step 365, step 370 of FIG.3)).

Claims 2-4 are similar in scope claims 10-12.
Claims 6-8 are similar in scope claims 10-12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616